DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2022.
Applicant's election with traverse of Claims 1-11, and 14 in the reply filed on 03/03/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to search the additional subject matter of Claims 12 and 13.  This is not found persuasive because the shared technical feature of each group is not novel over the cited prior art as stated in the restriction. 
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claims 2 and 3, the claim limitation requires “100 pm” and “50 pm” respectively, while the specification limits the size of the bronze particles to 5% or less of particles sized 100 μm or more in Page 5, lines 15-25, the claim limitation of “pm” suggests a picometer scale, which is a much smaller scale than a micron. It is therefore interpreted that this is a typo and micrometer was intended, but the language of the claims make it unclear to one of ordinary skill in the art what length is being claimed. Therefore, the claims are considered indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (US3896036) in view of Tanaka et al. (JPH10152733A). 
Regarding Claim 1 and 10-11 and 14, Cairns teaches a bronze-polytetrafluoroethylene compound, comprising a sintered (Col. 3, Lines 35-40) mixture of bronze particles (abstract) and polytetrafluoroethylene (Col. 2, Lines 25-30), Regarding the limitation of the amount of the bronze particles is from 40 to 60 mass%, and the amount of the polytetrafluoroethylene is from 60 to 40 mass%, based on the total mass of the bronze particles and the polytetrafluoroethylene; Cairns teaches the composition comprises 40-95% PFTE and 1-35% bronze particles by volume (calculated as 0.4-77% Bronze and 22-99.5% PFTE respectively by mass of both); these ranges are considered to encompass the claimed ranges of 40-60% bronze by weight (density assumed to be 8.75 g/cm3) and 40-60% PFTE by weight (density assumed to be 2.2 g/cm3) (Claim 1) and the claimed 10 limitation of 40-50% bronze, 40-50% PFTE; and the claim 11 limitation of 40-45% bronze and 60-55% PFTE. 
Regarding the limitation that the bronze particles have an elemental composition consisting of: Sn in an amount of from 10 to 30 mass%; Zn in an amount of from 2 to 20 mass%; and one of the following elements: Al in an amount of from 0.1 to 5 mass%; or P in an amount of from 0.01 to 0.4 mass%, 
Cairns does not teach the bronze particles have a surface coating
Regarding Claim 6, Tanaka teaches Sn of 15-25%, overlapping with the claimed range of 10 to 20 mass%.
Regarding Claim 7, Tanaka teaches Sn of 15-25%, overlapping with the claimed range of 10 to 15 mass%.
Regarding Claim 8, Tanaka teaches Zn of 0-5%, overlapping with the claimed range of Zn is from 2 to 10 mass%.
Regarding Claim 9, Tanaka teaches Zn of 0-5%, encompassing the claimed range of Zn from 2 to 5 mass%.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (US3896036) in view of Tanaka et al. (JPH10152733A) and further in view of McMeekin et al. (US6461679B1). 
Regarding Claim 2, and claim limitation of the bronze particles having a particle size of 100 μm or more is at most 5%, Cairns does not teach the particle size of the bronze particles, however McMeekin teaches a bearing material of PTFE mixed with inorganic filler (abstract) where inorganic particulate filler is preferably used with a particle size of 0.1-10 microns, (col. 2, Lines 42-59) where the inorganic filler is used in this size to improve the strength and wear resistance (Col. 3, Lines 1-4). Therefore, one of ordinary skill in the art would have been motivated to use the inorganic bronze filler particles of Cairns in the claimed range for the purpose of improving mechanical strength and wear resistance. 
Regarding Claim 3, and the claim limitation of the bronze particles having a particle size of 50 um or more is at most 5%, Cairns does not teach the particle size of the bronze particles, however McMeekin teaches a bearing material of PTFE mixed with inorganic filler (abstract) where inorganic particulate filler is preferably used with a particle size of 0.1-10 microns, (col. 2, Lines 42-59) where the inorganic filler is used in this size to improve the strength and wear resistance (Col. 3, Lines 1-4). Therefore, one of ordinary skill in the art would have been motivated to use the inorganic bronze filler particles of Cairns in the . 



Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (US3896036) in view of Tanaka et al. (JPH10152733A) and further in view of Saito et al. ("The influence of filler geometrical shape on the friction and wear of particle filled polymers." Science and Engineering of Composite Materials 6.2 (1997): 95-110.). 
Regarding Claim 4 and 5, and the bronze particles being irregularly shaped or spherically shaped, Cairns does not teach the shape of the bronze particles, however, Saito teaches the particles fillers such as bronze can be blended with polymers such as PFTE (abstract) and spherical particles (shape index of 1.1) and irregular particles (shape index of 1.4 and 1.8) (abstract) can be used in forming a bearing composite material with improved wear rate (Figure 7). Therefore one of ordinary skill in the art would have been motivated to use spherical or irregular shaped bronze particles in the composite of Cairns for the purpose of forming a bearing composite with improved wear rate. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738